Citation Nr: 1109107	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-18 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a previously-denied claim of entitlement to service connection for patella alta of the bilateral knees with chronic subluxation (hereinafter a bilateral knee condition), to include aggravation of a preexisting condition.

2.  Entitlement to service connection for a bilateral knee condition, to include aggravation of a preexisting condition.  


REPRESENTATION

Veteran represented by:	T. Edmund Spinks, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from May 1984 to February 1986.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (the RO).  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the RO in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The issues of (1) entitlement to service connection for a back condition and (2) whether clear and unmistakable error (CUE) was committed in a June 1986 rating decision, which denied entitlement to service connection for a bilateral knee condition, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See an October 2010 statement from the Veteran's representative and the October 2010 VA hearing transcript at pages 7, 8, 13 and 14.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  As that issue has not yet been considered by the RO, it is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to service connection for a bilateral knee condition, to include aggravation is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

FINDINGS OF FACT

1.  In an unappealed June 1986 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee condition.  The Veteran was notified of this decision in July 1986 and failed to express disagreement with such; accordingly, the June 1986 decision is final.  

2.  Additional evidence received since the June 1986 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral knee condition.  


CONCLUSIONS OF LAW

1.  The June 1986 rating decision, denying the claim of entitlement to service connection for a bilateral knee condition, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence have been submitted for the claim of entitlement to service connection for a bilateral knee condition; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petition to reopen the claim of entitlement to service connection for a bilateral knee condition, that petition has been granted, as discussed below.  As such, the Board finds that any deficiency related to the VCAA concerning petition to reopen is rendered moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection and aggravation of a preexisting condition

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2010).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the presumption of soundness, the Government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The clear-and-unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See Wagner, supra.  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).  However, an exception exists if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe, supra; see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra..  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.



New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court has recently held that the Veteran need not submit new and material evidence as to each and every aspect of the claim that was lacking at the time of the last final denial in order for there to be new and material evidence to reopen the claim.  See Shade v. Shinseki, No. 08-3548 (U.S. Vet.App. Nov. 2, 2010); overruling Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Discussion

The Board notes the RO failed to reopen the Veteran's previously-denied claim during the pendency of the appeal.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously-denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

The Veteran previously filed a claim of entitlement to service connection for a bilateral knee condition.  That claim was denied in the June 1986 rating decision.  Specifically, the Veteran's claim was denied on the basis that a preponderance of the medical evidence of record at the time did not reflect that the Veteran's preexisting bilateral knee condition was aggravated by her service.  The Veteran did not initiate an appeal and the underlying decision became final.  38 U.S.C.A. § 7104.

At the time of the final June 1986 RO denial, evidence of record included the Veteran's service treatment records, to include the report of the in-service November 1985 Medical Board and statement from the Veteran.  

Since the prior final denial of the Veteran's claim in June 1986, the evidence submitted includes VA treatment records dated from January 2009 to April 2009 and oral testimony from the Veteran at the October 2010 VA hearing.  Specifically, the VA treatment records reflect the Veteran's complaints of bilateral knee pain.  Crucially, the Veteran testified at the October 2010 VA hearing that her bilateral knee condition preexisted her service and was aggravated by her service.  In particular, she provided details concerning her alleged aggravation of her knees during service which was not previously considered by the RO.  See the October 2010 VA hearing transcript at page 9.  This evidence is new and material, as it was not before the RO at the time of the August 1986 rating decision and pertains to incurrence, it raises a reasonable possibility of substantiating the claim.  The Board concludes that new and material evidence has been submitted; the claim of entitlement to service connection for a bilateral knee condition is reopened.  See 38 C.F.R. § 3.156; see also Shade, supra.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee condition is reopened, and to this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

As an initial matter, the Board observes that the Veteran has recently contended that her bilateral knee condition was caused or aggravated by her diagnosed back condition.  See the October 2010 VA hearing transcript at pages 7, 8, 12 and 14.  In addition to the laws and regulation pertaining to direct service connection, as enumerated above, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

At this point, the Veteran's bilateral knee claim cannot succeed under the theory of secondary service connection because service connection for a back condition has not been awarded.  As noted in the Introduction, the Board has referred a claim of entitlement to service connection to the RO for development.  Thus, the current appeal of the denial of service connection for a knee disability, to now include as secondary to a back disability, is inextricably intertwined with the referred issue of entitlement to service connection for a back disability.  

Concerning the Veteran's bilateral knee condition claim under the theory of direct service connection, to include aggravation of a preexisting condition, the Board concludes that further evidentiary development is necessary.  

The Board notes that the Veteran's service treatment records are replete with instances of complaints of and treatment for bilateral knee pain.  Indeed, the Veteran was medically discharged because of a bilateral knee condition.  Hickson element (2) has been demonstrated.  

Concerning Hickson element (1), evidence of a current disability, the competent and other medical evidence of record is tenuous concerning whether the Veteran has a current bilateral knee condition which preexisted her service.  Specifically, as noted above, the November 1985 Medical Board examiner stated that the Veteran had patella alta of both knees, confirmed by x-rays, resulting in chronic subluxation.  The Medical Board examiner further stated that "this condition has been aggravated by her active duty beginning with boot camp."  See the November 1985 Medical Board report.  

However, in a March 2009 VA treatment record, a VA physician noted that January 2009 x-rays reflect that the Veteran's knees are within normal limits.  Further, the VA physician stated that a contemporary review of the November 1985 x-rays failed to reflect patella alta of either knee.  Rather, the VA physician diagnosed the Veteran with arthralgia of both knees.  The Board notes that "arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing, Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  Significantly, arthralgia (pain) alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  

VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, this case must be remanded to the RO for a medical examination addressing whether the Veteran has a current bilateral knee condition, and if so, whether such preexisted her service and was aggravated by such, or is otherwise causally related to her service.  

Additionally, the Board notes that the most recent medical evidence concerning the Veteran's bilateral knee condition is dated in April 2009.  The Veteran has recently asserted that she has received treatment for her knees since that time.  See the October 2010 VA hearing transcript at page 16.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the Veteran's pending claims for service connection for a back disability and whether there was CUE in the June 1986 rating decision that denied service connection for knee disability.  The Veteran should be informed of his appellate rights with respect to any decision reached with respect to these claims.  In particular, the Veteran should be advised that he must perfect an appeal on any decision of these issues should he wish appellant consideration of these newly raised claims.  

2.  Contact the Veteran and request that she identify all VA and non-VA health care providers that have treated her bilateral knee condition.  

3.  The Veteran should complete a release for any private treatment records identified by her prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

4.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's bilateral knee condition.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

5.  Schedule the Veteran for VA orthopedic examination conducted by an appropriate medical professional to determine the nature, extent, and etiology of any manifested condition of either knee, to include aggravation of a preexisting knee condition injury.  All indicated tests and studies should be performed.  The claims folder and a copy of this remand must be provided to the examiner in conjunction with the examination.

The examiner should provide an opinion with regard to each question listed below.  A report should be prepared and associated with the Veteran's VA claims folder.

a.  Does the Veteran manifest any diagnosed condition of either knee?  

b.  Concerning any diagnosed condition of either knee, does the evidence of record clearly and unmistakably show that such existed prior to her entry onto active duty?

c.  If the VA examiner finds that a condition of either knee existed prior to service, does the evidence of record clearly and unmistakably show that the preexisting condition of either knee was not aggravated by service, beyond the natural progression of the disorder?  

d.  IF the VA examiner determines that the Veteran does not have a condition of either knee which preexisted her service, he/she must address the report of the November 1985 Medical Board.  

e.  IF the VA examiner determines that the Veteran has a current condition of either knee, but such did not preexist her service, the VA examiner should provide an opinion as to whether it is at least as likely as not that any currently-diagnosed condition had its onset during her service or is otherwise related to her service or any service connected disability.  

A complete rationale must be provided for all opinions rendered.  

6.  The RO should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran and her private attorney should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


